Citation Nr: 1520607	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  97-07 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a disability rating in excess of 20 percent for hepatitis C from September 16, 2011.

3.  Entitlement to a compensable initial rating for rectal irritation with diarrhea from January 12, 2010.

4.  Whether the reduction of the initial rating for rectal irritation with diarrhea from 10 percent to a noncompensable rating, effective January 12, 2010, was proper.

5.  Entitlement to an effective date prior to March 20, 2007, for the grant of service connection for prostate cancer.

6.  Entitlement to an effective date prior to May 13, 2004, for the grant of service connection for hepatitis C.

7.  Entitlement to special monthly compensation (SMC) based on housebound status from August 1, 2009.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for prostate cancer and assigned a 100 percent rating, effective March 20, 2007.

In an August 2008 decision, the Board affirmed the effective date assigned by the RO.  The Veteran appealed the August 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court), which in a January 2010 Order granted a Joint Motion for Partial Remand of the case to the Board.

This case is also before the Board on appeal from a May 2008 rating decision of the St. Louis RO which granted service connection for rectal irritation with diarrhea, with an initial rating of 10 percent, effective April 4, 2008.  It is also on appeal from a May 2009 rating decision of the St. Louis RO that reduced the rating of the Veteran's prostate cancer disability from 100 percent to 20 percent, effective August 1, 2009, and held that the Veteran was not entitled to SMC, based on housebound status, effective August 1, 2009.

This case is also on appeal from a February 2010 rating decision that reduced the initial rating for the Veteran's rectal irritation with diarrhea from 10 percent to a noncompensable rating, effective January 12, 2010.

A February 2011 rating decision granted service connection for hepatitis C, and assigned a noncompensable rating, effective May 13, 2004.  The Veteran claimed a compensable initial rating and an effective date earlier than May 13, 2004 for the grant of service connection for hepatitis C.  A November 2011 supplemental statement of the case decision assigned a 20 percent rating for the Veteran's hepatitis C, effective September 16, 2011.  

The February 2011 rating decision also denied service connection for hypertension, to include as secondary to service-connected diabetes mellitus, and entitlement to a TDIU.

The February 2011 rating decision also denied service connection for hypertension, to include as secondary to service-connected diabetes mellitus, and entitlement to a TDIU.

A March 2012 Board decision, in pertinent part, (1) denied service connection for hypertension, (2) denied an effective date prior to March 20, 2007 for the grant of service connection for prostate cancer, (3) denied a compensable initial rating for hepatitis C prior to September 16, 2011, (4) upheld the reduction of the initial rating for rectal irritation with diarrhea from 10 percent to noncompensable effective January 12, 2010, and (5) denied referral for extraschedular consideration of the ratings for hepatitis C and prostate cancer.  The Court issued a Memorandum Decision in March 2014 that affirmed the denial of a compensable initial rating for hepatitis C prior to September 16, 2011, including referral for extraschedular consideration, and set aside and remanded the remaining issues.

In the March 2012 decision, the Board also remanded the issues of entitlement to a disability rating in excess of 20 percent for hepatitis C from September 16, 2011; entitlement to a compensable initial rating for rectal irritation with diarrhea from January 12, 2010; entitlement to SMC based on housebound status from August 1, 2009; and entitlement to a TDIU.

In November 2012, the RO issued a rating decision denying an effective date prior to May 13, 2004 for the grant of service connection for hepatitis C.  In December 2012, the Veteran filed a notice of disagreement to that rating decision, and perfected an appeal in April 2013.

The case has now returned to the Board for appellate consideration.

The issues of entitlement to service connection for hypertension; entitlement to an effective date prior to March 20, 2007 for the grant of service connection for prostate cancer; entitlement to SMC based on housebound status from August 1, 2009; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From September 16, 2011, the Veteran's hepatitis C has not been productive of anorexia, with weight loss or hepatomegaly, requiring dietary restriction or continuous medication; or productive of incapacitating episodes having a total duration of at least 4 weeks within the last 12-month period.

2.  From January 12, 2010, the Veteran's rectal irritation with diarrhea has been manifested by no more than mild symptoms with disturbances of bowel function with occasional episodes of abdominal distress.

3.  At the time of the reduction in January 2010, the 10 percent initial rating for the Veteran's rectal irritation with diarrhea had been in effect less than five years.

4.  At the time of the reduction in January 2010, actual improvement had been shown in the Veteran's symptoms of rectal irritation with diarrhea.

5.  On May 13, 2004, the RO received the Veteran's claim for service connection for hepatitis C.


CONCLUSIONS OF LAW

1.  From September 16, 2011, the criteria for a disability rating in excess of 20 percent for hepatitis C have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2014).

2.  From January 12, 2010, the criteria for a compensable initial rating for rectal irritation with diarrhea have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2014).

3.  The reduction of a 10 percent to a noncompensable rating for rectal irritation with diarrhea, effective January 12, 2010, was proper and the criteria for restoration of the 10 percent rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107, 5112 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.6, 4.96, 4.114, Diagnostic Codes 7319, 7336 (2014).

4.  The criteria have not been met for an effective date prior to May 13, 2004 for the grant of service connection for hepatitis C.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claims concerning the proper disability ratings and effective date to be assigned to his service-connected hepatitis C and rectal irritation with diarrhea arise from his disagreement with the initial disability ratings and effective date assigned to these conditions following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating and effective date assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decisions on appeal, and statements of the case (SOCs) which set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes, as well as the regulations pertinent to establishment of effective dates.

In addition, the duty to assist the Veteran has been satisfied with respect to the issues decided herein.  The RO has obtained the Veteran's service and post-service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran was provided VA examinations in January 2010 and February 2013, reflecting sufficient details to determine the current severity of the Veteran's service-connected disabilities, including information concerning the functional aspects of the disabilities.  Consequently, the Board concludes that these examinations are adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Hepatitis C from September 16, 2011

The Veteran seeks entitlement to an increased rating for hepatitis C, which is currently evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7354.

Under Diagnostic Code 7354, a compensable rating of 10 percent is warranted when the Veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  A 20 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or for incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or for incapacitating episodes (with symptoms described above) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent rating is assigned for near- constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354.

The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2014).

Note 1 under Diagnostic Code 7354 states: Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Code 7354 and under a diagnostic code for sequelae.  Note 2 defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  38 C.F.R. § 4.114, Diagnostic Code 7354.

VA treatment reports reflect that the Veteran, with hepatitis C virus genotype 1, stage 1, was started on a medication regimen with Interferon and Ribavirin, on September 16, 2011.

In a September 2011 VA gastroenterology note, the Veteran complained of being more tired than normal, with no shortness of breath or rash.  In an October 2011 VA gastroenterology note, he felt very tired.

In October 2011 VA gastroenterology notes, the Veteran reported he had days when his energy was very low, but that was on and off.  He had no complaints otherwise.  It was noted that the Veteran was negative for detectable virus at week 4, which was excellent predictor for success on the treatment.  The Veteran complained of not sleeping well and being restless all night.  He reported pains and aches due to hepatitis C treatment, which kept him awake.

In November 2011 VA treatment notes, the Veteran complained of fatigue and weakness.  On review of gastrointestinal (GI) system, he had no change in appetite, no nausea, no vomiting, no abdominal pain, or no diarrhea.  He had no weight loss.

In correspondence dated in November 2011, the Veteran stated he was currently taking hepatitis C medication, with various serious side effects, including aches, pains, fatigue, nausea, joint pains and insomnia.  

In a December 2011 VA treatment note, the Veteran denied rashes, nausea or vomiting.  

VA primary care notes dated from February 2012 to September 2013 reflect that the Veteran felt very fatigued.  On review of systems, he had no weight loss, no change in appetite, no nausea, and no vomiting.  

VA gastroenterology notes from March 2012 to October 2013 stated that there was no detectable virus since week 4 of the hepatitis C treatment that started in September 2011. 

In a May 2012 VA treatment report, the Veteran reported doing well and that he had gained his weight back from hepatitis C treatments.  He did not want to gain any more weight.

In an October 2012 VA gastroenterology note, the Veteran was seen on followup after his 24 week course of hepatitis C treatment.  He was feeling better overall and was negative for detectable virus.

The Veteran was provided a VA examination in February 2013.  The examiner indicated that the claims file was reviewed.  It was noted that the Veteran's most recent treatment was 24 weeks of Interferon and Ribavirin therapy, beginning in September 2011 and ending in March 2012.  It was noted that the Veteran had been viral-free since October 2011.  During treatment, the Veteran experienced fatigue, arthralgias, myalgias and depression.  He also experienced transient leukopenia and anemia during treatment, which has resolved with "only mild intermittent fatigue still evident - this is not affecting [his] current activity level."  He has been off his hepatic medication since completion of treatment in March 2012.  Continuous mediation was not currently required to treat his hepatitis C.  Currently, as to any signs and symptoms attributable to the Veteran's hepatitis C, the examiner only noted fatigue.  

The examiner noted that in the past 12 months, the Veteran had suffered "at least 2 weeks, but less than 4 weeks" of incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, and right upper quadrant pain) due to hepatitis C.  The Veteran clarified that this occurred in the past 2 to 4 weeks of treatment due to his fatigue.  He had not had any restrictions since March 2012.  There was no evidence of signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  He was not a liver transplant candidate, and has never undergone a liver transplant.  On physical examination, the Veteran had a soft abdomen, without masses or tenderness to palpation.  He did not have hepatomegaly.  The examiner found that the Veteran's liver disability did not impact his ability to work.

After a careful review of the Veteran's claims file, the Board finds that a disability rating greater than 20 percent for hepatitic C is not warranted, from September 16, 2011.

Although the Veteran reported symptoms including fatigue, weakness, intermittent pains and aches with difficulty sleeping due to pain, and intermittent nausea, anorexia with weight loss or hepatomegaly has not been shown.  VA treatment records indicate that the Veteran did not have weight loss, and the February 2013 VA examination report specifically noted that there was no hepatomegaly.  Additionally, the February 2013 VA examination report noted that the Veteran had not had any incapacitating episodes in the last 12 months (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, and right upper quadrant pain) having a total duration of "at least 4 weeks."  Rather, it was indicated that the Veteran experienced "at least 2 weeks, but less than 4 weeks" of incapacitating episodes due to his fatigue during his hepatitis C treatment.  As such, the evidence is against finding that the Veteran had daily fatigue, malaise, and anorexia, with weight loss; or incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the prior 12-month period.  See 38 C.F.R. § 4.114, Diagnostic Code 7354.  

The Board considered whether a higher rating was warranted under Note 1 of Diagnostic Code 7354.  38 C.F.R. § 4.114.  However, VA treatment records and examination reports indicated that the Veteran did not have cirrhosis or malignancy of the liver.  To the contrary, it was specifically noted that there was no evidence of hepatomegaly, cirrhosis, or a liver mass.

Although VA ophthalmology notes dated in January 2012 and March 2012 reflect that the Veteran experienced "very mild retinopathy" in both eyes due to hepatitis medication, subsequent VA ophthalmology notes dated in March 2012 and October 2013 show that retinopathy had resolved.  Thus, it appears the Veteran's "very mild retinopathy" shown temporarily during his hepatitis C treatment was rather a side effect of the treatment, and a chronic eye disability has not resulted from the treatment.  As such, a separate rating for an eye disability associated with service-connected hepatitis C is not warranted.

In reaching the above determination, the Board has considered the Veteran's statements as to the nature and severity of his hepatitis C.  The Veteran testified that he had symptoms including fatigue, weakness, intermittent nausea, and sleep disturbances.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Although the Veteran is competent to report his symptoms, the Board finds that, even considering his statements, the criteria for the next higher rating have not been more nearly approximated.  38 C.F.R. § 4.7.

Rectal irritation with diarrhea from January 12, 2010.

The Veteran's service-connected rectal irritation with diarrhea is currently evaluated as noncompensable from January 12, 2010, under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7399-7319.  This hyphenated code is intended to show that the Veteran's rectal disability was rated analogously to irritable colon syndrome under Diagnostic Code 7319.  See 38 C.F.R. § 4.27 (2014) (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").

Diagnostic Code 7319, which rates irritable colon syndrome (spastic colitis, mucous colitis, etc.), provides a 30 percent rating for severe irritable colon syndrome, manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome, manifested by frequent episodes of bowel disturbance with abdominal distress.  A 0 percent rating is warranted for mild irritable colon syndrome, manifested by disturbances of bowel function with occasional episodes of abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

During a January 2010 VA examination, the examiner noted that the Veteran was still having occasional bright red blood per rectum, per his GI clinic records, but a December 2009 note indicated no complaints of diarrhea, rectal pain or tenesmus, or straining for hard bowel movements.  He also denied nausea, vomiting, and melena at that time.  Currently, the Veteran reported he moved his bowels on a daily basis with hard, formed stools.  He stated that he had occasional bright red blood per rectum occurring approximately two times a month, consisting of some blood on the tissue and occasionally a few drops of blood in the water in the toilet bowl after a bowel movement.  He treated his rectal irritation with topical antibiotic ointment applied once a day 3 to 4 days per week to help control these symptoms.  He denied any rectal burning, incontinence of stool, rectal pain, diarrhea, or melena.  The examiner found that there was no current effect of his rectal irritation on his occupational or daily activities.  He had been unemployed since 2007.  There would be no impact of this condition on his ability to perform sedentary or physical employment at this time.  A rectal examination revealed an external skin tag with slightly decreased rectal tone.  There were no internal masses, fissures, or hemorrhoids noted.  The stool on the examination glove was negative for occult blood.  The examiner noted that there was no current evidence of acute or chronic radiation proctitis or "rectal irritation with diarrhea associated with external beam radiation therapy" for prostate cancer.  It was further noted that although the Veteran did have these symptoms in the past, they had now resolved.  His rectal examination was essentially within normal limits at the present time, with no current evidence of inflammation or rectal irritation.

In a May 2010 statement, the Veteran reported frequent rectal bleeding.

The Veteran underwent a colonoscopy in June 2010 for indications of rectal bleeding; two adenomatous polyps were found, which were removed with cold biopsy.  VA treatment records dated from June 2010 note assessments of internal hemorrhoids status post colonoscopy.  

VA treatment records dated from February 2011 through November 2013 note assessments of constipation.  On review of GI system, the Veteran had no nausea, no vomiting, no abdominal pain, and no diarrhea.

In October 2011 VA gastroenterology notes, the Veteran reported having bowel movements every morning, although they were harder than usual.  He felt he emptied well despite hard stools.  He reported some blood on tissue after his bowel movements.  It was noted that colonoscopy in June 2010 revealed internal hemorrhoids.  He reported having this symptom off and on since last scope but seeing more blood since his bowel movements had become hard.  He was using Docusate but it was no longer enough.

An October 2011 VA clinical pharmacist note shows that the Veteran had complaints of ano-rectal symptoms, such as bleeding and itching.  In a phone call from the Veteran, he stated he had rectal burning, which is known side effect of treatment.  This started 4 days previously after eating hot peppers and was now resolved.  The blood he had seen in his stool was chronic problem (history of radiation proctitis) that worsened with hard stools.  He reported that psyllium had helped and blood was rare now.  He reported his stool was hard, but they moved well every morning and he felt he emptied well despite hard stools.  He had no complaints otherwise.

In a November 2011 VA primary care note, the Veteran complained of abdominal pain and bloating when he ate and occasional blood in the stool.  On review of GI system, had no change in appetite, no nausea, no vomiting, no abdominal pain, or no diarrhea.  He had some constipation which was better after taking psyllium powder.  The assessments were internal hemorrhoids/constipation.

In December 2011 VA treatment notes, the Veteran reported occasional bloating fullness in epigastric area after large meals.  The assessment was bloating and constipation.

In December 2012 VA treatment notes, the Veteran complained of chronic stomach bloating with gas.  He stated that he did not have a bowel movement every day.  He had occasional bloating and fullness in epigastric area after large meals.  The assessments were bloating, constipation, and gastroesophageal reflux disease (GERD).

The Veteran was provided a VA examination in February 2013.  The VA examiner indicated that the claims file was reviewed.  The diagnosis was radiation-induced proctitis.  The Veteran complained of intermittent constipation and loose stool pattern, with a bowel movement on average of every other day, which was unchanged historically per the Veteran.  He denied pain or burning.  This condition did not require treatment with medication, although he used stool softener with success and maintained a high fiber diet.  He reported cramping and bloating when obstipated.  His symptoms were relieved by a bowel movement.  He experienced intermittent bleeding on his toilet paper one or two times per week, which was unchanged from his history.  It was noted that overall the Veteran's rectal complaints had not changed.  The Veteran's treatment plan did not include taking continuous medication.  The examiner found no internal or external hemorrhoids, anal/perianal fistula, rectal stricture, impairment of rectal sphincter control, rectal prolapse, or pruritus ani, which were attributable to the Veteran's diagnosis.  The examination was normal, with no external hemorrhoids, anal fissures or other abnormalities.  However, there were mild intermittent symptoms of proctitis; rectal examination was negative for masses; there was no pain; sphincter tone was normal with no bleeding evident on examination.  The examiner found that the Veteran's rectum/anus disability did not impact his ability to work.

In a March 2013 VA primary care note, the Veteran continued to report seeing blood in the stool, "sometimes but not very often."  In April 2013, he reported having bowel movement when he took MiraLAX.

After a thorough review of the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's service-connected rectal irritation with diarrhea.  The evidence supports a finding that the Veteran has mild disturbances of function with occasional episodes of abdominal distress, but does not indicate moderate symptomatology with frequent episodes of bowel disturbance with abdominal distress.  In this regard, the Board notes that the Veteran has generally reported only intermittent symptomatology throughout the appeal period.

Specifically, during the January 2010 VA examination, the Veteran reported he moved his bowels on a daily basis with hard, formed stools.  He denied any rectal burning, incontinence of stool, rectal pain, diarrhea, or melena.  Notably, the examiner noted that there was no current evidence of acute or chronic radiation proctitis or rectal irritation with diarrhea associated with external beam radiation therapy.  The examiner further noted that although the Veteran did have these symptoms in the past, they had now resolved.  Further, VA treatment reports from June 2010 through November 2013 consistently show that on review of GI system, the Veteran had no nausea, no vomiting, no abdominal pain, and no diarrhea.  The Board observes that starting in February 2011, the Veteran has reported symptoms of constipation, with associated abdominal pain.  Nevertheless, during the February 2013 VA examination, he complained of intermittent constipation and loose stool pattern, with a bowel movement on average of every other day, and denied pain or burning.  He reported cramping and bloating when obstipated but that his symptoms were relieved by a bowel movement.  Significantly, the VA examiner characterized the condition as "mild intermittent" symptoms of proctitis.

Based on the foregoing, the Board finds that a compensable rating for service-connected rectal irritation with diarrhea is not warranted from January 12, 2010.  

The Board has reviewed the remaining diagnostic codes for digestive system disabilities and finds that the evidence does not support a compensable rating under any alternate diagnostic code relevant to the condition at issue.  See 38 C.F.R. § 4.114.  The evidence of record shows the Veteran's continuing complaints of rectal bleeding and internal hemorrhoids found on a June 2010 colonoscopy.  To that effect, Diagnostic Code 7336 provides that a 0 percent rating will be assigned where internal or external hemorrhoids are mild or moderate.  A compensable 10 percent rating is assigned where internal or external hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned for internal or external hemorrhoids with persistent bleeding and with secondary anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2014).

Here, the Veteran was found to have internal hemorrhoids on colonoscopy in June 2010, notwithstanding the minimal objective findings upon that the January 2010 VA examination.  That said, the Board must still conclude that the evidence or record, inclusive of the Veteran's complaints of rectal bleeding and clinical findings of internal hemorrhoids, most nearly approximates the criteria for a 0 percent rating based on mild or moderate hemorrhoids.  On the January 2010 VA examination, there were no internal masses, fissures, or hemorrhoids noted.  The stool on the examination glove was negative for occult blood.  The examiner noted that the Veteran's rectal examination was essentially within normal limits, with no current evidence of inflammation or rectal irritation.  Likewise, the February 2013 VA examiner found no internal or external hemorrhoids, anal/perianal fistula, rectal stricture, impairment of rectal sphincter control, rectal prolapse, pruritis ani, which were attributable to the Veteran's proctitis diagnosis.  In short, the presence of thrombosis or large hemorrhoids, irreducible hemorrhoids, excessive redundant issues, and persistent bleeding or secondary anemia was not shown.  The Veteran has complained of intermittent rectal bleeding.  In January 2010, he reported rectal bleeding occurring approximately two times a month; in October 2011, he reported psyllimm had helped and blood was rare now; in February 2013, he experienced bleeding one or two times per week on his toilet paper; in March 2013, he reported seeing blood in the stool "sometimes but not very often."  Based on these reports, the Board finds that the frequency of the reported rectal bleeding to be intermittent, not persistent.

The Veteran is evaluated for his service-connected rectal irritation with diarrhea, including based on constipation as part of that disability picture for which the rating for irritable colon syndrome has been assigned.  See 38 C.F.R. § 4.114, Diagnostic Code 7319 (rating criteria for irritable bowel syndrome).  Thus, to compensate the Veteran for hemorrhoids based on his rectal bleeding with hard stools, in the absence of a separate functional impairment, would amount to impermissible pyramiding, or assigning multiple ratings for the same disability.  38 C.F.R. § 4.14.

Other Considerations

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, the Rating Schedule contemplates then the veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

With respect to the first prong of Thun, the schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected liver and rectal disabilities.  See Thun, 22 Vet. App. at 115.  With regard to hepatitis C, his symptoms include fatigue, weakness, and intermittent malaise and nausea.  Diagnostic Code 7354, which specifically contemplates hepatitis C, account for the reported symptoms, including fatigue, pain, and anorexia, as well as the length of incapacitating episodes caused by these symptoms.  Although sleep difficulty is not specifically listed in the rating criteria, the Board finds that such symptom is contemplated by the pain criteria.  Thus, he does not report any other symptoms that have been unaccounted for by the current schedular rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7354.  The Veteran's rectal irritation with diarrhea is evaluated by Diagnostic Code 7319, the rating criteria of which account for disturbances of bowel function, such as diarrhea and constipation, and the frequency of abdominal distress.  The Veteran has reported intermittent rectal bleeding, which is not specifically listed in the rating criteria.  However, as explained above, the Veteran's disability picture based on constipation accounts for his intermittent rectal bleeding with hard stools, and to compensate the Veteran for hemorrhoids based on rectal bleeding would amount to impermissible pyramiding, or assigning multiple ratings for the same disability, when a separate functional impairment aside from rectal bleeding itself has not been shown.  See 38 C.F.R. § 4.114.

When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his liver or rectal disability that have been unaccounted for by the schedular ratings currently assigned.  See id.  Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disabilities with the pertinent schedular criteria does not show that his service-connected disabilities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's liver and rectal disabilities.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

These issues have been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's liver and rectal disabilities, the evidence is against the assignment of ratings in excess of those currently assigned for the Veteran's hepatitis C and rectal irritation with diarrhea during the rating periods on appeal.  As such, further staged ratings are not for application.  See Hart, 21 Vet. App. at 509.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning higher disability ratings, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Rating Reduction

The Veteran contends that the reduction of the rating for rectal irritation with diarrhea from 10 percent to noncompensable, effective January 12, 2010, was improper.  He specifically contends that his service-connected rectal disability has not improved and the 10 percent rating should be restored.

Where a reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  

The predetermination procedure requirement specified in 38 C.F.R. § 3.105(e) does not apply in this case, because the reduction of the rating for rectal irritation with diarrhea from 10 percent to a noncompensable rating resulted in no decreased combined rating, thus no reduction of compensation payments.  See 38 U.S.C.A. § 5112(b)(6); VAOPGCPREC 71-91 (1991) (holding that section 5112 does not provide a 60 day grace period where there is only a reduction in evaluation with no corresponding reduction in compensation); see also 38 C.F.R. § 3.105(e) (2014).

Prior to the reduction, the Veteran's 10 percent rating for rectal irritation with diarrhea had been in effect from April 4, 2008, to January 11, 2010.  As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) hold that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.  Reexaminations disclosing improvement in this disability is sufficient to warrant reduction in a rating.  38 C.F.R. § 3.344(c). 

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court identified general regulatory requirements that are applicable to all rating reductions, including those which have been in effect for less than five years.  Brown, 5 Vet. App. at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Brown, 5 Vet. App at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a veteran's disability.  Id.

Furthermore, per 38 C.F.R. § 4.13, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10; 38 C.F.R. 3.344(c).  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction. 

The question of whether a disability has improved involves consideration of the applicable rating criteria.  The Veteran's 10 percent rating for rectal irritation with diarrhea was based on Diagnostic Code 7319 for irritable colon syndrome.  A 10 percent rating is assignable for moderate irritable colon syndrome, manifested by frequent episodes of bowel disturbance with abdominal distress.  A 0 percent rating is warranted for mild irritable colon syndrome, manifested by disturbances of bowel function with occasional episodes of abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

In April 2008, a VA examiner noted that with the radiation therapy for prostate cancer, the Veteran developed irritation of the rectum and initially had diarrhea with blood, which had gradually improved.  However, he had diarrhea about once a week and would pass multiple stools.  Other than diarrhea, on a regular basis, he passed a soft stool three times a day, which was noted "obviously not normal."

The report of a January 12, 2010 VA examination specifically provides that the Veteran denied nausea, vomiting, rectal pain, diarrhea, or melena.  He reported moving his bowels on a daily basis with hard, formed stools.  He denied rectal burning and incontinence.  On physical examination, there were no internal masses, fissures or hemorrhoids.  The examiner stated that this disability had no current effect on the Veteran's occupational or daily activities.  The examiner stated that there was no evidence of acute or chronic radiation proctitis or rectal irritation with diarrhea.  The examiner stated that the Veteran did have these symptoms in the past but they have now resolved.  The examiner further stated that the Veteran's rectal examination was essentially within normal limits at the present time, with no current evidence of inflammation or rectal irritation.

In the March 2014 Memorandum Decision, the Court found that the Veteran's symptoms of rectal bleeding raised the potential applicability of Diagnostic Code 7336, but the Board failed to consider this diagnostic code.  To that effect, Diagnostic Code 7336 provides that a 0 percent rating will be assigned where internal or external hemorrhoids are mild or moderate.  A 10 percent rating is assigned where internal or external hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned for internal or external hemorrhoids with persistent bleeding and with secondary anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

While the Veteran was found to have internal hemorrhoids on the June 2010 colonoscopy, the January 2010 VA examination showed minimal functional impairment.  The examiner noted that the Veteran's rectal examination was essentially within normal limits, with no current evidence of inflammation or rectal irritation.  The Veteran has not reported any functional impairment associated with the rectal bleeding during the January 2010 VA examination.  Thus, the Board must still conclude that, despite the Veteran's complaints of rectal bleeding and subsequent clinical findings of internal hemorrhoids, actual improvement in the Veteran's rectal disability under the ordinary conditions of life has been shown on the January 2010 VA examination, in comparison to the April 2008 VA examination.  See Brown, 5 Vet. App. at 420-421. 

In light of the foregoing, the Board concludes that the reduction of the Veteran's rating for rectal irritation with diarrhea from 10 percent to a noncompensable rating, effective January 12, 2010, was proper.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App.  at 53.

Earlier Effective Date 

The February 2011 rating decision implemented a January 2011 Board decision that granted service connection for hepatitis C.  In that rating decision, the effective date of the grant of service connection was set as May 13, 2004.  The Veteran contends that the effective date should be the date entitlement arose.  He claims that there was no diagnostic procedure to detect or diagnose hepatitis C and little was known about this long-term illness at the time of his military discharge in August 1971.  He contends that, however, the January 2011 Board decision that granted service connection for hepatitis C found that the condition was incurred in service during one of the numerous inoculations, thus the earlier effective date is warranted.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim or reopened claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran which may be interpreted as applications or claims-formal and informal-for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2014).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2014).

The claim leading to the award of service connection was received by the RO on May 13, 2004.

Prior to May 13, 2004, nothing in the record can be reasonably viewed as a claim of service connection for hepatitis C.  Other claims were filed, but they pertained to vocational rehabilitation, bronchial asthma, back, eyes, feet, psychiatric disability, waiver of overpayment, and improper reduction of compensation benefits due to incarceration.  Additionally, there was no earlier denial of service connection for a disability that can be reasonably viewed as a denial of hepatitis C.  

Because the Veteran's claim was received more than one year after his separation from military service, as noted previously, the effective date will be the later of the date of claim or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  Therefore, the earliest possible effective date for the award of service connection for hepatitis C is May 13, 2004, which is the date of claim.

Post-service treatment records show that the Veteran has been diagnosed with, and treated for, hepatitis C since 2003.  Although the record reflects that hepatitis C was first diagnosed in 2003, "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  The Veteran claims that he was exposed to blood in service as a result of being immunized with an injector air gun in service and his service treatment records confirm that he received inoculations on numerous occasions between 1970 and 1971.  An October 2008 VA examination report indicates that it is biologically plausible for the Veteran's hepatitis C to have been transmitted by air gun injectors in service, and service connection has been established based on such relationship.  Thus, it is not disputed that the Veteran's hepatitis C was incurred in service and the Board therefore finds that the Veteran's "disability arose" clearly prior to the date of his claim for service connection for hepatitis C.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, given that the effective date of the award can be no earlier than the date of claim, the Board concludes that the proper effective date for the award of service connection for hepatitis C is May 13, 2004.

Accordingly, the Board finds that an effective date prior to May 13, 2004 for the grant of service connection for hepatitis C is not warranted.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent for hepatitis C from September 16, 2011 is denied.

Entitlement to a compensable initial rating for rectal irritation with diarrhea from January 12, 2010 is denied.

The reduction of the initial rating for rectal irritation with diarrhea from 10 percent to a noncompensable rating, effective January 12, 2010, was proper, and restoration of the 10 percent rating is denied.

Entitlement to an effective date prior to May 13, 2004, for the grant of service connection for hepatitis C, is denied.


REMAND

The Veteran is seeking service connection for hypertension.  Service treatment records show at least two elevated blood pressure readings.  Specifically, his blood pressure readings were 130/90 and 186/90 in March 1971.  To that effect, hypertension, as defined for VA purposes, exists when diastolic blood pressure is predominantly 90 millimeters of mercury (mm/Hg) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm/Hg or greater with a diastolic blood pressure of less than 90 mm/Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).  The Veteran also reported that during his 1971 hospitalization while serving in Vietnam, he was informed by medical staff that his blood pressure was persistently high and it had to be controlled before he could return to his unit.  Thus, a VA medical examination addressing the etiology of this condition is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts that an effective date earlier than March 20, 2007, is warranted for the grant of service connection for prostate cancer.  He contends in essence that earlier elevated prostate-specific antigen (PSA) levels were a manifestation of prostate cancer.

The Veteran's claim for service connection for "prostate" was received in May 2004.  An April 2005 rating decision denied service connection for a prostate condition because it did not occur in, and was not caused by, his active duty.  The rating decision stated that there was no diagnosis of prostate cancer.  It was noted that non-VA treatment records showed an enlarged prostate and elevated PSA, and a November 2002 biopsy was negative. 

The May 2007 rating decision on appeal explained that it assigned March 20, 2007, as the effective date for service connection because that was the date that a VA pathology report showed a diagnosis of adenocarcinoma of the prostate.  

VA pathology report and private treatment records (including laboratory test reports) show that the Veteran had elevated PSA levels that ranged between 5.7 to 7.6 ng/mL on several occasions between 2002 and 2004.

The September 2011 VA medical opinion provides that regarding the timing of the prostate cancer, the diagnosis of adenocarcinoma of the prostate could be verified on March 16, 2007, at which time a biopsy was performed.  The examiner stated that the diagnosis of carcinoma required tissue diagnosis, and historically, the Veteran did have a prior tissue biopsy done in November 2002, at which time the tissue was benign.  Regarding the clinical significance of elevated PSA levels between 2002 and 2004, the examiner stated that it was well documented that the Veteran had multiple PSA tests done, and PSA levels were being tracked and did remain consistently elevated during that time frame.  The examiner stated that PSA levels were, by themselves, assays of a biochemical marker produced by all prostatic tissue.  They were not a diagnostic tool, they were tumor markers useful for following trending and following disease activity once treatment for prostate carcinoma had been initiated.  The examiner noted that PSA elevations were found in multiple medical conditions, including, most commonly, prostatic hypertrophy, prostatitis, prostate carcinoma, and following urologic procedures; PSA variations differed from laboratory to laboratory, and PSA levels varied among age groups.  The examiner stated that as a result, PSA elevations were not utilized for diagnostic purposes and the clinical significance of their elevation during this time frame for the Veteran could best be described as an overproduction of the antigen by a prostatic cellular process.  The examiner stated that it was impossible to say if there existed a cancerous condition during the 2002-2004 time frame.  He reiterated that the Veteran's prostate cancer diagnosis was not confirmed until the tissue diagnosis was evident, as previously stated on March 16, 2007. 

In the March 2014 Memorandum Decision, the Court found that although not a speculative report, the September 2011 VA examination report was merely addressing what was needed to medically confirm when the Veteran got prostate cancer.  The Court further stated "[i]t may be that there is no way to estimate when it is at least as likely as not (50/50 probability) that prostate cancer began, but that it is not clear from the medical report or the Board's discussion.  In particular, the examiner noted that PSA testing can be an indicator of many illnesses; however, the Veteran had none of the possible diseases except prostate cancer, it might be possible to determine that 50/50 probability."  In light of the Court's finding, a supplemental medical opinion is required.

The Board finds that the issues of entitlement to SMC based on housebound status, and entitlement to a TDIU are inextricably intertwined with the issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VA Medical Center (VAMC) in St. Louis, Missouri and any associated outpatient clinics dated from November 2013 to the present.

2.  Thereafter, schedule the Veteran for a VA examination to determine any relationship between the Veteran's currently diagnosed hypertension and service.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in service, or is otherwise related to his military service.

A complete rationale must be provided for the opinions proffered.

3.  Forward the Veteran's claims file to the September 2011 VHA clinician, if available, or if not, to another appropriate VA clinician, to provide an opinion as to the date of onset of the Veteran's prostate cancer.  

The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to specifically note that the Veteran has no other diagnosed possible disease for which the presence of elevated prostate-specific antigen (PSA) levels can be an indicator except for prostate cancer, and opine whether it is at least likely as not (50 percent or greater probability) that the presence of elevanted PSA levels were an initial manifestation of the Veteran's prostate cancer.

In determining the 50/50 probability, the examiner must address the fact that although the September 2011 VA examiner noted that PSA testing can be an indicator of many illnesses, including prostatic hypertrophy, prostatitis, prostate carcinoma, the Veteran had none of the possible diseases except prostate cancer.

A complete rationale must be provided for the opinions proffered.

4.  After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal, including the issues of entitlement to SMC based on housebound status and entitlement to a TDIU.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


